Citation Nr: 1730862	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  14-00 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left knee condition. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1965 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in February 2016. A transcript of the hearing has been associated with the claims file. 

The Board remanded the appeal in May 2016 and requested the RO schedule the Veteran for another VA examination and readjudicate his claims. A VA examination was conducted in March 2017. 


FINDING OF FACT

In a July 2017 letter, the Veteran stated that he wished to withdraw the issue of entitlement to service connection for a left knee condition; there is no question of fact or law remaining before the Board in this matter. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of entitlement to service connection for a left knee condition are met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2016). Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204 (2016). 

VA received a signed statement from the Veteran, dated July 6, 2017, in which he expressed his desire to withdraw the appeal regarding his left knee.  

Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to service connection for a left knee condition.


ORDER

The claim of entitlement to service connection for a left knee condition is dismissed.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


